—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered January 14, 1997, convicting him of murder in the second degree and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the prosecutor improperly cross-examined him with respect to his pretrial silence is unpreserved for appellate review (see, People v Torres, 220 AD2d 263), and, in any event, without merit (see, People v Otero, 225 AD2d 489; People v Torres, supra; People v Punter, 222 AD2d 242; People v Trigger, 210 AD2d 359; People v Timmons, 149 AD2d 746).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 85 NY2d 909), or without merit (see, CPL 270.15 [3]; People v Page, 72 NY2d 69, 73-74; People v Oyewole, 220 AD2d 624; People v Green, 216 AD2d 170; see also, People v Reynoso, 231 AD2d 592). Thompson, J. P., Friedmann, Schmidt and Smith, JJ., concur.